         Case 2:20-cv-00786-RB-GBW Document 32 Filed 12/14/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

HITOSHI OMBE,
          Plaintiff,

v.                                                                        No. 2:20-cv-00786-RB-GBW

GEORGE COOK, et al.,
         Defendants.

             MEMORANDUM OPINION AND ORDER DENYING MOTION TO
          RECONSIDER, GRANTING MOTION FOR EXTENSION OF TIME TO
        APPEAL, GRANTING MOTION DEEMING DOCUMENTS FILED TIMELY,
                   AND DENYING POST-JUDGMENT MOTION

          THIS MATTER comes before the Court on pro se Plaintiff’s Post Judgment Motion for

Reconsideration in Response to Order of Dismissal, filed November 13, 2020 (“Motion to

Reconsider”) (Doc. 20); Plaintiff’s Motion to Request an Extension of Time to File a Notice of

Intent to Appeal by Rule 5 of the Federal Rules of Appellate Procedure, 1 filed November 13, 2020

(“Motion for Extension”) (Doc. 23); Plaintiff’s Motion to Demand that Documents 19 – 22 are

Timely, filed November 17, 2020 (“Timeliness Motion”) (Doc. 25); and Plaintiff’s Post Judgement

Motion that “Order of Dismissal” is Unconstitutional, filed November 30, 2020 (“Post-Judgment



1
    Rule 5(a) of the Federal Rules of Appellate Procedure, Appeal by Permission, provides:

          (a) Petition for Permission to Appeal.
          (1) To request permission to appeal when an appeal is within the court of appeals’
          discretion, a party must file a petition with the circuit clerk and serve it on all other
          parties to the district-court action.
          (2) The petition must be filed within the time specified by the statute or rule
          authorizing the appeal or, if no such time is specified, within the time provided by
          Rule 4(a) for filing a notice of appeal.
          (3) If a party cannot petition for appeal unless the district court first enters an order
          granting permission to do so or stating that the necessary conditions are met, the
          district court may amend its order, either on its own or in response to a party's
          motion, to include the required permission or statement. In that event, the time to
          petition runs from entry of the amended order.
       Case 2:20-cv-00786-RB-GBW Document 32 Filed 12/14/20 Page 2 of 5




Motion” (Doc. 31).

I.      Motion to Reconsider

        After Plaintiff filed his Complaint asserting claims pursuant to Title I of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 1981(a), and Title VII of the Civil Rights Act of 1964,

the Court notified Plaintiff that his federal-law claims appear to be barred by the statutes of

limitations and ordered Plaintiff to show cause why the Court should not dismiss the federal law

claims as barred by the statutes of limitations. (See Doc. 4.)

        On October 15, 2020, the Court dismissed Plaintiff’s federal law claims as barred by the

statutes of limitations stating:

                In his Response to the Order to Show Cause, Plaintiff states “[t]he cause of
        delay of refiling these claims is because I was suffering from severe mental illness with
        depression and anxiety and lost my ability to do any kind [of] persuasive pleading.”
        (Doc. 9 at 3.) Plaintiff argues that the statutes of limitations should be tolled “because
        of the circumstances created and of mental illness caused by every relevant person
        including defendants, judges and lawyers during the past 10 years.” (Id. at 5.)

                 “To be entitled to equitable tolling, [a party] must show (1) that he has been
        pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
        his way and prevented timely filing. Equitable tolling is only appropriate in ‘rare and
        exceptional circumstances.’” Del Rantz v. Hartley, 577 F. App’x. 805, 809 (10th Cir.
        2014) (quotations omitted). “[F]ederal courts equitably toll the limitations period only
        when there is a severe or profound mental impairment, such as that resulting in
        institutionalization or adjudged mental incompetence.” Id. at 810 (citations omitted).
        The Tenth Circuit “has yet to apply equitable tolling on the basis of mental incapacity.”
        Id. (quotation and citations omitted).

                 The Court dismisses the federal law claims because Mr. Ombe has not shown
        that he is entitled to equitable tolling of the statutes of limitations. While Mr. Ombe
        has stated that he has a severe mental impairment, he has not shown that he was
        institutionalized or adjudged mentally incompetent. Furthermore, his mental
        impairment was not so extraordinary as to prevent him from actively prosecuting his
        other civil rights cases from August 2014 through February 2018, appealing the final
        judgment, and filing a petition for writ of certiorari in May 2019. See Ombe I.

(Doc. 13 at 2–3 (dismissing case after dismissing Plaintiff’s federal law claims and declining to

exercise supplemental jurisdiction over Plaintiff’s state law claims).)



                                                        2
       Case 2:20-cv-00786-RB-GBW Document 32 Filed 12/14/20 Page 3 of 5




       Plaintiff asks the Court to reconsider its Order dismissing this case. Plaintiff argues that he

is entitled to equitable tolling because he is disabled with autism and denying him equitable tolling

violates the ADA.

       The Court denies Plaintiff’s Motion to Reconsider. While Plaintiff asserts that that the

Tenth Circuit’s standard for equitable tolling on the basis of mental impairment, i.e.

institutionalization or adjudgment as mentally incompetent, violates the ADA and is

unconstitutional, Plaintiff has not cited any legal authority that allows this Court to disregard Tenth

Circuit precedent and grant equitable tolling on the basis of mental impairment where Plaintiff has

not been institutionalized or adjudged as mentally incompetent. (See Doc. 20 at 8, 16.) The Court is

bound by and cannot disregard Tenth Circuit precedent. See United States v. Spedalieri, 910 F.3d

707, 709 n.2 (10th Cir. 1990) (“A district court must follow the precedent of this circuit”).

II.    Motion for Extension

       Plaintiff seeks an indefinite extension of time to file a notice of appeal from the Court’s

Final Judgment “while the issues are being resolved in the NM District Court.” (Doc. 23 at 3.) In

a civil case, a notice of appeal must be filed with the district clerk within 30 days after entry of the

judgment appealed from. See Fed. R. App. P. 4(a)(1)(A). “The district court may extend the time

to file a notice of appeal if . . . a party so moves no later than 30 days after the time prescribed by

this Rule 4(a) expires.” Fed. R. App. P. 4(a)(5)(A)(i). The Court grants Plaintiff’s Motion for an

extension of time to file a notice of appeal because Plaintiff filed his Motion for Extension within

30 days of entry of the Court’s Order dismissing this case and the Final Judgment. Plaintiff filed

his Notice of Appeal on November 18, 2020. (Doc. 27.) Because the Court is granting Plaintiff’s

motion for an extension of time, Plaintiff filed his Notice of Appeal within the extension of time.




                                                       3
       Case 2:20-cv-00786-RB-GBW Document 32 Filed 12/14/20 Page 4 of 5




Fed. R. App. P. 4(a)(5)(C) (the extension of time expires “14 days after the date when [this Order]

is entered”).

III.   Timeliness Motion

       Plaintiff, who lives 75 miles away from the Courthouse in Las Cruces, attempted to file the

following documents on the November 12, 2020, deadline: (i) Amended Response (Doc. 19);

(ii) Motion to Reconsider (Doc. 20); (iii) Notice of Intent to Invoke Constitutionality by Rule 5.1

(Doc. 21); and (iv) Response (Doc. 22). (See Doc. 25 at 1.) When Plaintiff arrived at the

Courthouse, Court Security Officers told him the Clerk’s Office was closed to the public due to

the coronavirus and gave Plaintiff the Clerk’s Office phone number. Personnel at the Clerk’s

Office instructed Plaintiff to send the documents as soon as possible. Plaintiff filed the documents

the following day. The Court grants Plaintiff’s Timeliness Motion because Plaintiff has shown

good cause for filing the documents one day later.

IV.    Post-Judgment Motion

       Plaintiff states:

       The purpose of this motion is to finalize my arguments of or reasonings for
       constitutionality of dismissal of the case, although this issue is adequately raised by
       [Plaintiff’s] Amended Response to Order to Show Cause (Document 19) and
       [Plaintiff’s] Post Judgment Motion for Reconsideration in Response to Order of
       Dismissal (Document 20). However, they are not written from the perspective of
       constitutionality. They are written from more general perspective and general
       legality.

(Doc. 31 at 1.) Plaintiff concludes that “equitable tolling must be granted [and] the case must be

moved forward. (Id. at 25.)

       The Court denies the Post-Judgment Motion. This motion, which was filed more than 28

days after entry of Final Judgment, is governed by Federal Rule of Civil Procedure 60. Plaintiff




                                                     4
       Case 2:20-cv-00786-RB-GBW Document 32 Filed 12/14/20 Page 5 of 5




does not assert any grounds for relief applicable to Rule 60(a) or (b)(1)–(5). Consequently, the

only provision of Rule 60 potentially applicable is Rule 60(b)(6).

       Rule 60(b) is extraordinary relief that may only be granted in exceptional
       circumstances. Beugler v. Burlington N. & Santa Fe Ry. Co., 490 F.3d 1224, 1229
       (10th Cir.2007). “Parties seeking relief under Rule 60(b) have a higher hurdle to
       overcome because such a motion is not a substitute for an appeal.” Cummings v.
       Gen. Motors Corp., 365 F.3d 944, 955 (10th Cir.2004). “Rule 60(b)(6) relief is ...
       difficult to attain and is appropriate only when it offends justice to deny such relief.
       The denial of a 60(b)(6) motion will be reversed only if we find a complete absence
       of a reasonable basis and are certain that the decision is wrong.” Zurich N. Am. v.
       Matrix Serv., Inc., 426 F.3d 1281, 1293 (10th Cir.2005) (citation and quotations
       omitted).

Jones v. Ferguson Pontiac Buick GMC, Inc., 374 F. App’x. 787, 789 (10th Cir. 2010). It

does not “offend justice” to deny Plaintiff relief under Rule 60(b)(6) because the dismissal

of this case was based on Tenth Circuit precedent and Plaintiff’s appeal of the dismissal is

pending.

       IT IS ORDERED that:

       (i)     Plaintiff’s Post Judgement Motion for Reconsideration in Response to Order of

               Dismissal (Doc. 20) is DENIED.

       (ii)    Plaintiff’s Motion to Request an Extension of Time to File a Notice of Intent to

               Appeal by Rule 5 of the Federal Rules of Appellate Procedure (Doc. 23) is

               GRANTED.

       (iii)   Plaintiff’s Motion to Demand that Documents 19 – 22 are Timely (Doc. 25) is

               GRANTED.

       (iv)    Plaintiff’s Post Judgement Motion that “Order of Dismissal” is Unconstitutional

               (Doc. 31) is DENIED.

                                                      ________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE

                                                      5
